Exhibit 10.9

 

 

LOGO [g917637nav.jpg]

August 6, 2013

Mark Dentinger

Dear Mark,

On behalf of InvenSense, Inc. (“InvenSense” or the “Company”), we are pleased to
offer you full-time employment as Vice President, Chief Financial Officer,
reporting to Behrooz Abdi. As such, you will be responsible, along with the rest
of the Company’s employees, for the successful execution of the Company’s
business needs.

Compensation and Benefits

You are being offered a Cash Compensation package of up to $400,000 per annum
and Equity Compensation of up to $1,312,500 per year that is made up of the
following elements:

 

A—Base Salary

$ 300,000   

B—Executive Bonus (Approximate target of up to 33% of Base Salary)

$ 100,000   

C—Annualized RSU Value (estimated)

$ 562,500   

D—Annualized Stock Option Value (estimated)

$ 750,000   

 

A. Base Salary – will be $300,000 per annum, paid twice monthly on the 7th and
22nd of each month.

 

B. Executive Bonus – You will be eligible to participate in the Fiscal Year 2015
Executive Bonus Plan beginning April 1, 2014 through March 31, 2015. Additional
information about the Fiscal Year 2015 Executive Bonus Plan will be provided
following your start date. Payment under the Bonus Plan is generally made in the
month following the end of the fiscal year in accordance with the Plan policy.
You must be employed by the Company, in good standing, when it is paid to
receive it. For FY15, you are guaranteed to receive at least Fifty Thousand
Dollars, ($50,000).

 

C. Annualized RSU Value – We are pleased to offer you 75,000 restricted stock
units (“RSUs”) of the Company’s Common Stock. The current estimated value of
this grant is $562,500 per annum over the term of this grant, based on an
estimated $30.00 target price per share. The RSUs will be granted by the
Company’s board of directors pursuant to the Company’s 2011 Stock Incentive Plan
(the “Plan”). The grant date of the RSUs will also be established by the Board
of Directors at their next approval meeting.

 

1745 Technology Drive • San Jose, California 95110 • Tel 408.501.2200 • Fax
408.988.8104

www.invensense.com

 

1



--------------------------------------------------------------------------------

Subject to your continued employment, the RSUs will vest over a four-year
period, with 25% cliff vesting on each 12-month anniversary date. Additional
information will be provided following your start date.

 

D. Annualized Stock Option Value – InvenSense will grant you a stock option of
300,000 shares in the amount and timing as stated below. The current estimated
value of this grant is $750,000 per annum over the term of this grant, based on
an estimated appreciation of $10.00 per share.

After beginning your employment with the Company, you will be recommended for an
employee stock option plan grant of the Company’s Common Stock from the
InvenSense, Inc. 2011 Stock Incentive Plan, subject to approval by the Board of
Directors and at a price per share determined by or in accordance with the
policies adopted by the Board of Directors. Subject to your continued
employment, these shares shall vest over a four-year period at the rate of 25%
of the shares after completion of the first twelve months of service and
1/48th per month thereafter, and be governed by the Company’s Stock Incentive
Plan agreements.

 

E. Benefits – you will be eligible for the Company’s standard benefits which
currently include health, dental, vision, life insurance, long-term disability,
vacation and sick leave, and a 401(k) plan.

 

F. Severance – You will participate in the Executive Severance Plan pursuant to
the terms and conditions of the enclosed Severance and Change of Control
Agreement, which the Company will enter into with you upon the commencement of
your employment.

Upon becoming a full-time employee of the company, your base salary, benefits,
and any additional compensation and bonuses will be payable in accordance with
the Company’s standard payroll and benefit policies including tax withholding.

“At Will” Employment

Like all of the other employees of the Company, your employment by the Company
will constitute “at will” employment and can be terminated at any time upon
notice by either yourself or Company Management. This means that your employment
is not for any specified period of time and can be terminated by you or by the
Company at any time, with or without advance notice, and for any or no
particular reason or cause. This “at-will” nature of your employment shall
remain unchanged during your tenure as an employee and may not be changed,
except in an express writing signed by you and by the Company’s President or
Chief Executive Officer.

 

1745 Technology Drive • San Jose, California 95110 • Tel 408.501.2200 • Fax
408.988.8104

www.invensense.com

 

2



--------------------------------------------------------------------------------

Management Rights

Your job duties, title and responsibility and reporting level, compensation and
benefits, as well as the Company’s personnel policies and procedures, business
plans and strategies are determined at the sole discretion of the Company and
may be changed by the Company with or without notice at any time.

Full-time Services to the Company

The Company requires that, as a full-time employee, you devote your full
business time, attention, skills and efforts to the tasks and duties of your
position as assigned by the Company. If you wish to request consent to provide
services (for any or no form of compensation) to any other person or business
entity while employed by the Company, please contact the Company’s Vice
President of Human Resources.

Confidential Information

InvenSense was formed on the principles of working hard, doing things the right
way and treating each project and customer as the top priority. The highest
levels of quality and personal commitment are expected from each employee. The
Company hires people with the right skills and qualifications, not based upon
any specific knowledge you may have obtained about potential products, clients
or industries. For that reason, if you signed a confidentiality agreement with a
previous employer, you should read it and honor it. InvenSense does not permit
the use of trade secret information belonging to others or the violation of any
agreements to keep information confidential. You must also sign a
confidentiality and proprietary information agreement at the start of your
employment with InvenSense.

Conditions

This offer, and any employment pursuant to this offer, is conditioned upon the
following:

 

•   As required by law, your ability to provide satisfactory documentary proof
of your identity and right to work in the United States of America no later than
the third day after you commence working for the Company.

 

•   The successful results of a background check.

 

•   Your signed agreement to, and ongoing compliance with, the terms of the
enclosed Proprietary Information and Inventions Agreement without modification.

 

•   You represent and warrant that you are not subject to any pre-existing
contractual or other legal obligation with any person, company or business
enterprise which may be an impediment to your employment with, or you providing
services to, the Company, as its employee. If you accept employment, you may not
either bring onto Company premises or use in any manner any confidential or
proprietary information developed, used or disclosed to you while you were
employed by some other company or entity.

 

1745 Technology Drive • San Jose, California 95110 • Tel 408.501.2200 • Fax
408.988.8104

www.invensense.com

 

3



--------------------------------------------------------------------------------

Entire Agreement

If you accept this offer, this letter and the written agreements referenced in
this letter shall constitute the complete agreement between you and the Company
with respect to the initial terms and conditions of your employment. Any
representations not contained in this letter, or contrary to those contained in
this letter (whether written or oral), that may have been made to you are
expressly cancelled and superseded by this offer. Except as otherwise specified
in this letter, the terms and conditions of your employment pursuant to this
letter may not be changed, except by a writing signed by the Company President
or Chief Executive Officer.

We look forward to you accepting this offer and a mutually rewarding
relationship. As with all-important decisions, you should make a decision
concerning this offer based on your own independent investigation and judgment
concerning the Company and its future prospects.

If you accept this offer, please date and sign below, on the enclosed copy of
this letter and return it to me no later than Monday, August 11, 2014 at 5:00pm,
after which time the offer will expire. You will be provided with an original
copy for you to retain in your records. You should bring your INS Form I-9
required identification, and proof of authorization to work with you on your
first day of employment. Again, we are very pleased and excited about you
joining the InvenSense Team. We believe you can add a lot of value to the
Company and we are looking forward to working with you.

Your starting date will be Monday, September 1, 2014

Very Truly Yours,

INVENSENSE, INC.

 

/s/ Behrooz Abdi

Behrooz Abdi

President & Chief Executive Officer

Accepted:

        /s/ Mark P. Dentinger

Date:

                         08/13/2014

Start Date:

            09/02/214

 

1745 Technology Drive • San Jose, California 95110 • Tel 408.501.2200 • Fax
408.988.8104

www.invensense.com

 

4